Citation Nr: 1226311	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO. 07-39 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD) with cocaine, marijuana, and alcohol abuse 

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4. Whether new and material evidence has been received to reopen a claim of service connection for a fractured right metacarpal of the right hand (claimed as a right hand injury).

5. Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) from April 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Although the Veteran was denied service connection for bipolar disorder, to include cocaine, marijuana, and alcohol abuse, in an April 2007 rating decision and he was denied service connection for PTSD, to include cocaine, marijuana, and alcohol abuse, in a May 2011 rating decision, examination of the record indicates that he has been seeking service connection for an unspecified mental disorder since the inception of his claims by application received in August 2006. The Board has therefore recharacterized the issues on appeal to include service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD with cocaine, marijuana, and alcohol abuse. Clemons v. Shinseki, 23 Vet.App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In the May 2011 rating decision, the RO also denied a claim of service connection for tinnitus; determined that new and material evidence was not submitted to reopen claims of service connection for bilateral hearing loss and a fracture of the first metacarpal of the right hand; and denied entitlement to TDIU. The Veteran filed a timely notice of disagreement, received in January 2012, within one year of notice of the May 2011 rating decision. See 38 U.S.C.A. § 7105. Additionally, in the January 2012 notice of disagreement, the Veteran requested a hearing before the Decision Review Officer at the RO. The Board is obligated to remand the issues for proper development and adjudication, to include affording the Veteran with a hearing before the Decision Review Officer and the issuance of a statement of the case. Manlincon v. West, 12 Vet.App. 238 (1999).

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in May 2012 and testified as to his claim of service connection for an acquired psychiatric disorder. A transcript is of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is warranted in light of the Court's holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009) for the Veteran's claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD. In Clemons, the appellant filed a claim for benefits for PTSD, which was denied for lack of a current diagnosis of PTSD. Id. at 4. However, the Board failed to consider whether the appellant was entitled to benefits for another mental disorder with which he had been previously diagnosed. Id. The Court, citing the well-established rule that a layperson is generally not competent to provide a medical diagnosis, explained that VA "should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim." Id. at 5. 

The Veteran filed his original claim of service connection for a mental disorder in August 2006. He continued to submit evidence of his claimed mental disorder throughout the appeal. 

The evidence includes diagnoses of bipolar disorder and PTSD. During a January 2007 VA mental disorders examination, the Veteran was diagnosed with bipolar disorder, not otherwise specified. In a January 2009 private psychosocial assessment report, Elaine M. Tripp, Ph.D., diagnosed PTSD.

On remand, the evidence regarding these mental disorders, or any other mental disorders, should be properly developed and adjudicated so the Board can determine the nature of the Veteran's current mental disorder and whether it is related to service. If there is not sufficient medical evidence in the record to determine the nature of the Veteran's current psychiatric disorder or reconcile the diagnoses within the record, the RO must obtain a VA examination or opinion. McLendon v. Nicholson, 20 Vet.App. 79 (2006).

As discussed in the introduction above, the Board is obligated to remand the issues of entitlement to service connection for tinnitus; whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and a fractured right metacarpal of the right hand; and entitlement to TDIU for proper development and adjudication, to include affording the Veteran a hearing before the Decision Review Officer and the issuance of a statement of the case. Manlincon v. West, 12 Vet.App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a hearing before the Decision Review Officer at the RO concerning the issues of entitlement to service connection for tinnitus; whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and a fractured right metacarpal of the right hand; and entitlement to TDIU.

2. Readjudicate the issues of entitlement to service connection for entitlement to service connection for tinnitus; whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and a fractured right metacarpal of the right hand; and entitlement to TDIU and conduct any necessary development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet.App. 238, 240-241 (1999).

3. Ascertain if the Veteran is in receipt of benefits by the Social Security Administration (SSA) for a mental disorder. If so, the RO must obtain the SSA file.

Afford the Veteran an additional opportunity to submit information concerning the receipt of any disability from a former employer which is relevant to his claimed mental disorder disability. See January 2009 private psychosocial assessment and employability evaluation (in which the Veteran stated that he received long-term disability from his former employer).



4. Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any outstanding service or VA treatment records from the Battle Creek VA Medical Center. 

* The RO must then attempt to obtain these records, as well as any other pertinent records, and associate them with the claims folder. Specifically, the RO must attempt to obtain any records of an in-service hospitalization at the Balboa Naval Hospital in Oakland, California (also known as Oak Knoll Naval Hospital) for a suicide attempt.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record in particular as to any claimed in-service stressors.

5. Contemporaneously with its effort above, the RO will also afford the Veteran an opportunity to provide any further information relative to corroboration of his claimed stressors. 

* The Veteran is presently advised, and must be readvised by the RO, that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted by a non-VA Government facility to verify the claimed stressors, including but not limited to the dates of such incident within a 30- day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.

6. Further develop the Veteran's claimed stressors. 

* Contact the service department to obtain information about the death of a service records clerk, J. F., of the Headquarters and Service Company in 1977 to 1978. See April 2008 email from the Veteran, statement received in May 2012, and May 2012 Travel Board testimony for the deceased's full name. The search must include any available emergency reports, military police reports, Mountain Warfare Training Center records, and any available investigations relating to J. F.'s death. See May 2012 statement in which the Veteran asserts that there was an investigation of two Marines concerning J. F.'s fall from a cliff at the mountain site down the road from base camp.

* Contact the California Highway Patrol to obtain any available reports concerning a Marine's fall over a cliff near a mountain site in Bridgeport, California, in 1977 to 1978. See April 2008 email in which the Veteran reported the California Highway Patrol was notified. 

* Contact the National Archives and Records Administration (NARA), the Department of the Navy's Naval History and Heritage Command, and any other appropriate government agency to obtain information, including accident reports, concerning a CH-53 helicopter crash on the Camp Pendleton Marine Corps Base, in which three Marines were killed and two were injured, on July 26, 1976. See copy of newspaper article submitted by Veteran in May 2012 which lists names of deceased and injured Marines.

Department of the Navy
Naval History and Heritage Command
Attn: Archives- Aviation
805 Kidder Breese SE
Washington Navy Yard
Washington, DC 20374-5060

* Contact the service department to obtain copies of any accident reports, training reports, or military police records from the 1st Marine Division, 1st Reconnaissance Battalion, Headquarters and Service Company of Camp Pendleton which mention a helicopter crash on July 26, 1976.

7. After the above development has been conducted, and assuming the Veteran's claimed stressors are verified, the RO will afford the Veteran a comprehensive VA mental disorders examination, to include PTSD. 

The following considerations will govern the examination:

* If any claimed stressors have been confirmed by the RO/AMC, the examiner will be so advised of such confirmation.

* The examiner will be advised the purpose of the examination is to ascertain whether the Veteran has bipolar disorder, PTSD, or another psychiatric disorder as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present. If there are different psychiatric disorders, attempt to reconcile the diagnoses. If certain symptomatology cannot be disassociated from one disorder or another, it should be specified. All necessary special studies or tests including psychological testing are to be accomplished.

* The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

Does the Veteran currently have an acquired psychiatric disorder that had its clinical onset during his military service or within the initial post-service year? 

Does the Veteran meet the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service? If so, the examiner must specify the stressor underlying the diagnosis of PTSD. 

* With respect to the Veteran's claimed stressors, the examiner's attention is drawn to the following evidence of record:

1. A January 2007 VA mental disorders examination report in which the Veteran reported he found out that his wife was having an affair with another woman in 1979 which led to their divorce and his ex-wife took custody of their daughter. He described an increase in his abuse of alcohol and drugs following the divorce and he began to have difficulty performing his job duties, evidenced by unauthorized absences, Article 15's, and disobeying orders.

2. An April 2008 email which is the first mention of PTSD within the claims file, after the Veteran previously filed a claim of service connection for a mental disorder in August 2006.

3. The April 2008 email from the Veteran in which he claimed that he witnessed a CH-53 crash in approximately 1976 to mid-1977. He reported that he was one of five Marines that responded to the crash site at Camp Pendleton. He stated that the pilot was decapitated and his head remained in his helmet, and the rest of the crew was burned alive.

4. The April 2008 email from the Veteran in which he claimed the Battalion clerk, J. F., fell from a cliff and died during a party at in Bridgeport, California, at the Marine Corps Mountain Warfare Training Center. The Veteran reported that he and other Marines moved J. F.'s body onto a first aid Jeep.

5. May 2009 hearing testimony in which the Veteran testified before a Decision Review Officer that two stressors caused his claimed PTSD: the first was a CH-53 accident at Camp Pendleton and the second occurred at the Marine Corps Mountain Warfare Training Center in Bridgeport, California.

6. A statement by the Veteran, received in May 2012, in which the Veteran reported that Corporal J. F., a clerk in his battalion and good friend, died at a party when he fell off of a cliff at the Mountain Warfare Training Center.

7. The May 2012 statement in which the Veteran stated that he was admitted to the Naval Hospital's Mental Health Ward after he "lost it" after his divorce. He referenced his service personnel records which he claimed showed he was an outstanding Marine until after his divorce.

8. A copy of a July 1976 newspaper article that reported a helicopter crashed at Camp Pendleton, killing three Marines and injuring two.

9. May 2012 Travel Board hearing testimony in which the Veteran reported that he was in the field at Camp Pendleton when he noticed a CH-53 helicopter was spinning and crashing to the ground. He reported the accident occurred on July 26, 1976. He testified that his company commander ordered him to go get an ambulance Jeep and head out to the crash site. He reported that he was one of the first three personnel to respond to the crash and he provided assistance to the survivors. 

10. During the May 2012 hearing, the Veteran also testified that Corporal J. F. died on the night of the Veteran's pre-wedding party in approximately 1977 in the cliffs in Bridgeport, California. He reported that there was an inference raised that it was a homicide, but it was never investigated by authorities. He testified that 10 people were at the party and they were drinking before J. F. fell off of the cliff.

* With respect to psychiatric symptomatology, the examiner's attention is drawn to the following evidence:

1. A June 1978 service treatment note in which the Veteran requested a psychiatric consultation;

2. August 1979 service treatment notes which documented a hospitalization, and included an admission diagnosis of acute anxiety; a routine psychological screening which showed agitated depression, or at least, anxiety and depression; and a discharge diagnosis of a situational anxiety reaction with marital crisis; 

3. A September 1981 separation examination which reported a normal psychiatric evaluation;

4. An August 2006 VA discharge summary, which noted that the Veteran sought admission due to suicidal thoughts and depression;

5. A November 2006 VA treatment note in which the Veteran reported that his anger issues related to experiences surrounding his divorce and military experiences;

6. A December 2006 VA treatment note which included a diagnosis of bipolar disorder;

7. A January 2007 VA mental disorders examination report, which included a diagnosis of bipolar disorder, not otherwise specified, and noted depression symptoms; 

8. A February 2007 VA treatment note, in which the Veteran reported symptoms of interpersonal relationship difficulties, anxiety, depression, loss of control/violence potential, sleep impairment, substance abuse, and panic attacks;

9. A March 2008 VA treatment note, which included a negative PTSD screen;

10. An April 2008 email from the Veteran to his attorney-representative, in which the Veteran described his claimed stressors;

11. A January 2009 private psychosocial assessment and employment evaluation report, signed by Elaine M. Tripp, Ph.D., which included a diagnosis of PTSD;

12. A March 2009 VA treatment note, in which the examiner noted the Veteran was "extremely anxious" and diagnosed mixed, unspecified, bipolar I disorder;

13. Hearing testimony from the May 2009 hearing before the Decision Review Officer;

14. An undated statement from the Veteran to his attorney-representative, received in May 2012, in which the Veteran provided details concerning his claimed stressors;

15. A copy of a July 1976 newspaper article which noted a helicopter crash at Camp Pendleton, which was submitted in May 2012; and

16. May 2012 Travel Board hearing testimony.

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

7. The RO must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      
      
      



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




